Citation Nr: 0824233	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  05-33 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for Meniere's disease 
with hearing loss and tinnitus, on a direct basis and as 
secondary to service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel




INTRODUCTION

The veteran had active duty from June 1969 to January 1971. 

This matter comes before the Board of Veterans' Appeals 
(Board) from September 2004 and January 2005 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in No. Little Rock, Arkansas.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.  


REMAND

With respect to the claim for service connection for 
Meniere's disease, including hearing loss and tinnitus, on a 
direct basis and as secondary to service-connected 
disability, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2007); Robinette v. Brown, 8 Vet. App. 69 (1995).

The veteran essentially contends that his current Meniere's 
disease is the result of an in-service incident in which a 
Vietnamese person assigned to his unit struck him in the head 
with an entrenching tool.  In support of this assertion is a 
statement from a fellow service member who acknowledged that 
he did not witness the incident but was told by the veteran 
and other service members about the incident shortly 
thereafter.  The veteran and his fellow service member have 
provided credible evidence regarding the incurrence of the 
injury, and the veteran is competent to comment as to the 
incurrence of the injury.  See  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007) (noting lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when a lay person is competent to identify the 
medical condition, or reporting a contemporaneous medical 
diagnosis, or the lay testimony describing symptoms at the 
time supports a later diagnosis by a medical professional); 
Buchanan v. Nicholson, 451 F.3d. 1331 (Fed. Cir. 2006) 
(noting that lay evidence is one type of evidence that must 
be considered and competent lay evidence can be sufficient in 
and of itself); Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(noting that an examination was inadequate where the examiner 
did not comment on the veteran's report of in-service injury 
but relied on the service medical records to provide a 
negative opinion).  

The record shows that the veteran has a current diagnosis of 
Meniere's disease, and a private medical record notes that 
trauma could have caused Meniere's disease.  On remand, the 
veteran should be afforded an examination to determine the 
nature, extent, and etiology of his current Meniere's 
disease, to include consideration of his statements as to a 
head injury in service.  

Additionally, the veteran claims service connection for 
Meniere's as secondary to service-connected disability.  When 
aggravation of a nonservice-connected disability is 
proximately due to or the result of a service connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
See 71 Fed. Reg. 52744-52747 (Sept. 7, 2006); Allen v. Brown, 
7 Vet. App. 439 (1995).  The Board acknowledges that the 
veteran currently has no service-connected disabilities.  
However, he maintains that his Meniere's disease is due to 
his PTSD, a disability which is also presently on appeal.  
Thus, at the examination conducted pursuant to this Remand, 
the examiner should also address whether the veteran's 
Meniere's disease was permanently worsened or was aggravated 
as a result of his PTSD.  (Any such favorable opinion that 
the examiner may provide would be pertinent to the veteran's 
Meniere's claim if service connection were found to be 
warranted for PTSD.)  

Further review of the claims folder indicates that the 
veteran's PTSD claim has been denied on the basis that his 
alleged stressors have not been verified.  He has cited to 
numerous in-service stressors, including an altercation in 
which a Vietnamese person hit him in the head with an 
entrenching tool as cited above.  On his form for PTSD 
information received in May 2004, the veteran recalled that 
sometime in June or August 1970 between Da Nang and the 
Viking compound in Vietnam while assigned to the 263rd 
Maintenance company he was riding in a mail truck when a 
couple of Vietnamese people tried to get in the back of the 
truck.  He bashed one individual with his gun causing him to 
fall and be overrun with a motorcycle.  He also indicated 
that when he was in country at Long Bien, Vietnam waiting for 
his assignment on March 3rd or 4th 1970 he  witnessed a young 
service member getting medi-vaced with a severe stomach 
wound.  On a subsequent form for PTSD information received in 
June 2004, the veteran also stated that in the summer of 1970 
while with the 263rd Maintenance Company, 58th Transportation 
Battalion in the Viking compound he was on perimeter guard or 
listening post with a fellow service member named G.K. who 
shot himself in the foot in an attempt to be sent home.  The 
veteran also indicated that around the same time, his camp 
came under fire and another service member was wounded in the 
shoulder and received a Purple Heart.  On another occasion 
while on guard duty at the Viking compound, the veteran fired 
his gun possibly killing someone who was on a boat.  The 
veteran has also generally indicated that he witnessed sniper 
attacks and mortar rounds.  These are stressors that may be 
capable of verification.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (noting that mortar/rocket attack may in some 
cases be a satisfactory stressor for PTSD).  

While a February 2006 VA memorandum indicated that the 
veteran's stressor information was insufficient for 
meaningful research, the Board finds that the veteran should 
be given another opportunity to provide more specific 
information regarding his purported in-service stressors.  
Accordingly, on remand, the veteran should be asked to 
provide more detailed information concerning precisely when 
and where he experienced his various stressors (including 
when he was subject to incoming mortar rounds and rocket 
attacks).  

Several records have noted a diagnosis of PTSD related to 
service.  An October 2004 VA treatment record noted an 
impression of PTSD based on the veteran's purported 
stressors.  As none of the stressors have been verified, any 
such positive evaluation is not demonstrative of PTSD for VA 
compensation purposes.  If any of the veteran's stressors are 
verified on remand, he should be afforded another VA 
examination to determine if he has PTSD caused by a 
verifiable in-service stressor.  


Accordingly, the case is REMANDED for the following action:

1.	Furnish the veteran with a corrective 
Veterans Claims Assistance Act of 2000 
notification letter pertaining to his 
Meniere's disease claim.  This issue 
should be characterized as entitlement 
to service connection for Meniere's 
disease with hearing loss and tinnitus, 
on a direct basis and as secondary to 
service-connected disability.  

2.	Obtain copies of records of any 
Meniere's disease, hearing loss, 
tinnitus, and PTSD treatment that the 
veteran may have received at the VA 
Medical Center in Little Rock, Arkansas 
since August 2005.  Any such available 
records should be associated with the 
veteran's claims folder.  

3.	Ask the veteran to provide additional 
details concerning his stressors of 
being hit in the head and firing his 
gun possibly killing someone on a boat.  
Also ask him to provide an approximate 
90-day time period in which he was 
exposed to incoming mortar and rocket 
attacks while stationed in Vietnam, and 
the locations in which those attacks 
occurred.  Advise the veteran that 
without specific information his 
claimed stressors can not be verified.  

4.	Following receipt of the specific time 
periods and locations in which the 
veteran was exposed to incoming mortar 
and rocket attacks, request that the 
United States Army & Joint Services 
Records Research Center (JSRRC) perform 
a search of the unit history of the 
263rd Maintenance Company, 58th 
Transportation Battalion in the Viking 
compound for the time period specified 
by the veteran in an attempt to verify 
whether the veteran's unit came under 
rocket/mortar attacks while stationed 
in Vietnam.  Additionally, request 
JSRRC to verify all of the veteran's 
other stressors cited herein and any 
additional stressors he may provide.  

5.	If, and only if, JSRRC is able to 
verify any of the veteran's stressors, 
should the AMC schedule the veteran for 
a VA psychiatric examination.  The 
claims folder is to be made available 
to the examiner for review in 
conjunction with the examination and 
the examiner should state on the 
examination report that (s)he has 
reviewed the claims folder.  

Based on a review of the claims folders 
and the results of the examination, the 
examiner is to answer the following 
questions:

a.  Is there a 50 percent probability 
or greater that the veteran has PTSD?  

b.  If so, is there a 50 percent or 
greater that PTSD was caused by any of 
the independently verifiable in-service 
stressors?  

The examiner should also address any 
conflicting opinions in the record.  

6.	Schedule the veteran for an examination 
for his Meniere's disease with hearing 
loss and tinnitus.  The claims file and 
a copy of this Remand must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed in 
conjunction with the examination.  

The examiner should opine whether there 
is a 50% probability or greater that 
Meniere's disease is related to service 
(including whether any such diagnosed 
disability is consistent with the 
veteran's purported in-service head 
injury).  The examiner should also 
indicate whether the veteran's 
Meniere's disease is related to PTSD, 
including whether the Meniere's disease 
has undergone any permanent increase in 
severity due to PTSD, and if so, 
specify the degree of increase in 
severity over and above the preexisting 
base line of disability.  

The examiner should provide rationale 
for all opinions provided.  If the 
requested opinions cannot be rendered 
without resort to speculation, the 
examiner should so state.  

7.	Then, readjudicate the claims for 
service connection for PTSD and for 
Meniere's disease with hearing loss and 
tinnitus, on a direct basis and as 
secondary to service-connected 
disability.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and 
allow him the appropriate opportunity 
for response.  Thereafter, return the 
case to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  


